DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,418,821 in view of Mitra et al.(USPubN 2018/0357488; hereinafter Mitra).  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 17/861,112
U.S. Patent No. 11,418,821
1. A method comprising: retrieving, by a computing system from a text index, closed captioning repetition data for a segment of a sequence of media content; generating, by the computing system, features using the closed captioning repetition data; providing, by the computing system, the features as input to a classification model, wherein the classification model is configured to output classification data indicative of a likelihood of the features being characteristic of an advertisement segment; obtaining, by the computing system, the classification data output by the classification model; determining, by the computing system, a prediction of whether the segment is an advertisement segment using the classification data; and storing, by the computing system, the prediction for the segment in a database.

2. The method of claim 1, further comprising: based at least on the prediction being that the segment is an advertisement segment, obtaining a copy of the sequence of media content from which the segment has been removed; and storing the copy of the sequence of media content.

3. The method of claim 1, wherein the closed captioning repetition data comprises a count of a number of times a line of closed captioning for the segment occurs in closed captioning for other sequences of media content.

4. The method of claim 3, further comprising: generating the closed captioning repetition data using lines of closed captioning for the other sequences of media content; and storing the closed captioning repetition data in the text index.

5. The method of claim 1, wherein providing the features as input to the classification model comprises: generating windowed features for sub-segments of the segment; and providing the windowed features as input to the classification model.

6. The method of claim 1, further comprising: retrieving from the text index closed captioning repetition data for the sequence of media content; and identifying, using the closed captioning repetition data for the sequence of media content, a beginning of the segment within the sequence of media content and an end of the segment within the sequence of media content.

7. The method of claim 6, wherein: the closed captioning repetition data for the sequence of media content comprises, for each of multiple lines of closed captioning for the sequence of media content, a count of a number of times the line of closed captioning occurs in closed captioning for other sequences of media content, and identifying the beginning of the segment and the end of the segment using the closed captioning repetition data for the sequence of media content comprises: grouping neighboring lines of closed captioning together based on respective counts for the lines of closed captioning so as to form a group of closed captioning lines; identifying a timestamp associated with a first line of the group of closed captioning as the beginning of the segment; and identifying a timestamp associated with a last line of the group of closed captioning as an end of the segment.


8. The method of claim 1, further comprising identifying a beginning of the segment within the sequence of media content by: obtaining a first sentence of closed captioning for the sequence of media content; obtaining a second sentence of closed captioning for the sequence of media content, wherein the second sentence of closed captioning is adjacent to and after the first sentence of closed captioning; providing the first sentence of closed captioning and the second sentence of closed captioning as input to a language model, wherein the language model is trained to output a likelihood of the second sentence of closed captioning following the first sentence of closed captioning; and determining, based on the likelihood, that a timestamp associated with the second sentence of closed captioning is a beginning of the segment.

9. A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: retrieving, from a text index, closed captioning repetition data for a segment of a sequence of media content; generating features using the closed captioning repetition data; providing the features as input to a classification model, wherein the classification model is configured to output classification data indicative of a likelihood of the features being characteristic of an advertisement segment; obtaining the classification data output by the classification model; determining a prediction of whether the segment is an advertisement segment using the classification data; and storing the prediction for the segment in a database.

10. The non-transitory computer-readable medium of claim 9, wherein the set of acts further comprises: based at least on the prediction being that the segment is an advertisement segment, obtaining a copy of the sequence of media content from which the segment has been removed; and storing the copy of the sequence of media content.

11. The non-transitory computer-readable medium of claim 9, wherein the closed captioning repetition data comprises a count of a number of times a line of closed captioning for the segment occurs in closed captioning for other sequences of media content.

12. The non-transitory computer-readable medium of claim 9, wherein the set of acts further comprises: retrieving from the text index closed captioning repetition data for the sequence of media content; and identifying, using the closed captioning repetition data for the sequence of media content, a beginning of the segment within the sequence of media content and an end of the segment within the sequence of media content.

13. The non-transitory computer-readable medium of claim 12, wherein: the closed captioning repetition data for the sequence of media content comprises, for each of multiple lines of closed captioning for the sequence of media content, a count of a number of times the line of closed captioning occurs in closed captioning for other sequences of media content, and identifying the beginning of the segment and the end of the segment using the closed captioning repetition data for the sequence of media content comprises: grouping neighboring lines of closed captioning together based on respective counts for the lines of closed captioning so as to form a group of closed captioning lines; identifying a timestamp associated with a first line of the group of closed captioning as the beginning of the segment; and identifying a timestamp associated with a last line of the group of closed captioning as an end of the segment.


14. A computing system configured for performing a set of acts comprising: retrieving, from a text index, closed captioning repetition data for a segment of a sequence of media content; generating features using the closed captioning repetition data; providing the features as input to a classification model, wherein the classification model is configured to output classification data indicative of a likelihood of the features being characteristic of an advertisement segment; obtaining the classification data output by the classification model; determining a prediction of whether the segment is an advertisement segment using the classification data; and storing the prediction for the segment in a database.

15. The computing system of claim 14, wherein the set of acts further comprises: based at least on the prediction being that the segment is an advertisement segment, obtaining a copy of the sequence of media content from which the segment has been removed; and storing the copy of the sequence of media content.


16. The computing system of claim 14, wherein the closed captioning repetition data comprises a count of a number of times a line of closed captioning for the segment occurs in closed captioning for other sequences of media content.

17. The computing system of claim 14, wherein providing the features as input to the classification model comprises: generating windowed features for sub-segments of the segment; and providing the windowed features as input to the classification model.

18. The computing system of claim 14, wherein the set of acts further comprises: retrieving from the text index closed captioning repetition data for the sequence of media content; and identifying, using the closed captioning repetition data for the sequence of media content, a beginning of the segment within the sequence of media content and an end of the segment within the sequence of media content.

19. The computing system of claim 18, wherein: the closed captioning repetition data for the sequence of media content comprises, for each of multiple lines of closed captioning for the sequence of media content, a count of a number of times the line of closed captioning occurs in closed captioning for other sequences of media content, and identifying the beginning of the segment and the end of the segment using the closed captioning repetition data for the sequence of media content comprises: grouping neighboring lines of closed captioning together based on respective counts for the lines of closed captioning so as to form a group of closed captioning lines; identifying a timestamp associated with a first line of the group of closed captioning as the beginning of the segment; and identifying a timestamp associated with a last line of the group of closed captioning as an end of the segment.

20. The computing system of claim 14, wherein the set of acts further comprises identifying a beginning of the segment within the sequence of media content by: obtaining a first sentence of closed captioning for the sequence of media content; obtaining a second sentence of closed captioning for the sequence of media content, wherein the second sentence of closed captioning is adjacent to and after the first sentence of closed captioning; providing the first sentence of closed captioning and the second sentence of closed captioning as input to a language model, wherein the language model is trained to output a likelihood of the second sentence of closed captioning following the first sentence of closed captioning; and determining, based on the likelihood, that a timestamp associated with the second sentence of closed captioning is a beginning of the segment.
1. A method comprising: retrieving, by a computing system from a text index, closed captioning repetition data for a segment of a sequence of media content; generating, by the computing system, features using the closed captioning repetition data; providing, by the computing system, the features as input to a classification model, wherein the classification model is configured to output classification data indicative of a likelihood of the features being characteristic of a program segment; obtaining, by the computing system, the classification data output by the classification model; determining, by the computing system, a prediction of whether the segment is a program segment using the classification data; and storing, by the computing system, the prediction for the segment in a database.

2. The method of claim 1, further comprising: based at least on the prediction being that the segment is not a program segment, obtaining a copy of the segment of the sequence of media content from which the segment has been removed; and storing the copy of the segment.

3. The method of claim 1, wherein the closed captioning repetition data comprises a count of a number of times a line of closed captioning for the segment occurs in closed captioning for other sequences of media content.

4. The method of claim 3, further comprising: generating the closed captioning repetition data using lines of closed captioning for the other sequences of media content; and storing the closed captioning repetition data in the text index.

5. The method of claim 1, wherein providing the features as input to the classification model comprises: generating windowed features for sub-segments of the segment; and providing the windowed features as input to the classification model.

6. The method of claim 1, further comprising: retrieving from the text index closed captioning repetition data for the sequence of media content; and identifying, using the closed captioning repetition data for the sequence of media content, a beginning of the segment within the sequence of media content and an end of the segment within the sequence of media content.

7. The method of claim 6, wherein: the closed captioning repetition data for the sequence of media content comprises, for each of multiple lines of closed captioning for the sequence of media content, a count of a number of times the line of closed captioning occurs in closed captioning for other sequences of media content, and identifying the beginning of the segment and the end of the segment using the closed captioning repetition data for the sequence of media content comprises: grouping neighboring lines of closed captioning together based on respective counts for the lines of closed captioning so as to form a group of closed captioning lines; identifying a timestamp associated with a first line of the group of closed captioning as the beginning of the segment; and identifying a timestamp associated with a last line of the group of closed captioning as an end of the segment.

8. The method of claim 1, further comprising identifying a beginning of the segment within the sequence of media content by: obtaining a first sentence of closed captioning for the sequence of media content; obtaining a second sentence of closed captioning for the sequence of media content, wherein the second sentence of closed captioning is adjacent to and after the first sentence of closed captioning; providing the first sentence of closed captioning and the second sentence of closed captioning as input to a language model, wherein the language model is trained to output a likelihood of the second sentence of closed captioning following the first sentence of closed captioning; and determining, based on the likelihood, that a timestamp associated with the second sentence of closed captioning is a beginning of the segment.

9. A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: retrieving, from a text index, closed captioning repetition data for a segment of a sequence of media content; generating features using the closed captioning repetition data; providing the features as input to a classification model, wherein the classification model is configured to output classification data indicative of a likelihood of the features being characteristic of a program segment; obtaining the classification data output by the classification model; determining a prediction of whether the segment is a program segment using the classification data; and storing the prediction for the segment in a database.

10. The non-transitory computer-readable medium of claim 9, wherein the set of acts further comprises: based at least on the prediction being that the segment is not a program segment, obtaining a copy of the segment of the sequence of media content from which the segment has been removed; and storing the copy of the segment.

11. The non-transitory computer-readable medium of claim 9, wherein the closed captioning repetition data comprises a count of a number of times a line of closed captioning for the segment occurs in closed captioning for other sequences of media content.

12. The non-transitory computer-readable medium of claim 9, wherein the set of acts further comprises: retrieving from the text index closed captioning repetition data for the sequence of media content; and identifying, using the closed captioning repetition data for the sequence of media content, a beginning of the segment within the sequence of media content and an end of the segment within the sequence of media content.

13. The non-transitory computer-readable medium of claim 12, wherein: the closed captioning repetition data for the sequence of media content comprises, for each of multiple lines of closed captioning for the sequence of media content, a count of a number of times the line of closed captioning occurs in closed captioning for other sequences of media content, and identifying the beginning of the segment and the end of the segment using the closed captioning repetition data for the sequence of media content comprises: grouping neighboring lines of closed captioning together based on respective counts for the lines of closed captioning so as to form a group of closed captioning lines; identifying a timestamp associated with a first line of the group of closed captioning as the beginning of the segment; and identifying a timestamp associated with a last line of the group of closed captioning as an end of the segment.

14. A computing system configured for performing a set of acts comprising: retrieving, from a text index, closed captioning repetition data for a segment of a sequence of media content; generating features using the closed captioning repetition data; providing the features as input to a classification model, wherein the classification model is configured to output classification data indicative of a likelihood of the features being characteristic of a program segment; obtaining the classification data output by the classification model; determining a prediction of whether the segment is a program segment using the classification data; and storing the prediction for the segment in a database.

15. The computing system of claim 14, wherein the set of acts further comprises: based at least on the prediction being that the segment is not a program segment, obtaining a copy of the segment of the sequence of media content from which the segment has been removed; and storing the copy of the segment.

16. The computing system of claim 14, wherein the closed captioning repetition data comprises a count of a number of times a line of closed captioning for the segment occurs in closed captioning for other sequences of media content.

17. The computing system of claim 14, wherein providing the features as input to the classification model comprises: generating windowed features for sub-segments of the segment; and providing the windowed features as input to the classification model.

18. The computing system of claim 14, wherein the set of acts further comprises: retrieving from the text index closed captioning repetition data for the sequence of media content; and identifying, using the closed captioning repetition data for the sequence of media content, a beginning of the segment within the sequence of media content and an end of the segment within the sequence of media content.

19. The computing system of claim 18, wherein: the closed captioning repetition data for the sequence of media content comprises, for each of multiple lines of closed captioning for the sequence of media content, a count of a number of times the line of closed captioning occurs in closed captioning for other sequences of media content, and identifying the beginning of the segment and the end of the segment using the closed captioning repetition data for the sequence of media content comprises: grouping neighboring lines of closed captioning together based on respective counts for the lines of closed captioning so as to form a group of closed captioning lines; identifying a timestamp associated with a first line of the group of closed captioning as the beginning of the segment; and identifying a timestamp associated with a last line of the group of closed captioning as an end of the segment.

20. The computing system of claim 14, wherein the set of acts further comprises identifying a beginning of the segment within the sequence of media content by: obtaining a first sentence of closed captioning for the sequence of media content; obtaining a second sentence of closed captioning for the sequence of media content, wherein the second sentence of closed captioning is adjacent to and after the first sentence of closed captioning; providing the first sentence of closed captioning and the second sentence of closed captioning as input to a language model, wherein the language model is trained to output a likelihood of the second sentence of closed captioning following the first sentence of closed captioning; and determining, based on the likelihood, that a timestamp associated with the second sentence of closed captioning is a beginning of the segment.


As per claim 1, claim 1 of U.S. Patent No. 11,418,821 teaches all of limitation of claim 1. 
Claim 1 of U.S. Patent No. 11,418,821 is silent about features being characteristic of an advertisement segment.
Mitra teaches features being characteristic of an advertisement segment(“The implementation of computer vision, feature extraction; statistical learning techniques on real time collected and pre-processed statistical models of advertisement videos facilitates the supervised detection of televised video advertisements “ in Para[0028]).
It would have been obvious to one of ordinary skill in the art at the time of the application’s invention to modify the teachings of U.S. Patent No. 11,418,821 with the above teachings of Mitra in order to improve in time and error rate of detection of televised video advertisement among television programs.
As per claim 9, the limitations in the claim 9 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 1 and rejected under the same rationale.
As to claims 2-8, 10-13, and 15-20, they do not cure the deficiencies of the claim on which they depend.  Therefore, they are rejected for the same reasons.
	Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under nonstatutory obviousness-type double patenting, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484